tcmemo_2016_8 united_states tax_court sandra k shockley transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date jenny l johnson aharon s kaye guinevere m moore ziemowit t smulkowski and alexander s vesselinovitch for petitioners lyle b press steven n balahtsis and gail campbell for respondent cases of the following petitioners are consolidated herewith terry k shockley transferee docket no and shockley holdings limited_partnership transferee docket no this opinion supplements our previously filed opinions shockley v commissioner tcmemo_2015_113 and shockley v commissioner tcmemo_2011_96 rev’d and remanded 686_f3d_1228 11th cir second supplemental memorandum opinion cohen judge these cases remain before the court on petitioners’ motion under rule for reconsideration of our supplemental memorandum opinion in shockley v commissioner tcmemo_2015_113 686_f3d_1228 11th cir shockley ii rev’g and remanding tcmemo_2011_96 shockley i in shockley iii we held inter alia that petitioners were liable as transferees under both wisconsin law and sec_6901 for the federal_income_tax liability additions to tax and accuracy-related_penalty of shockley communications corp scc for its short tax_year ended date id at unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioners also filed a motion to vacate decisions under rule we vacated the decisions to allow time for us to address interest issues that the parties agreed were not sufficiently addressed in shockley iii respondent has provided estimates of prenotice and postnotice interest discussed infra as follows petitioner interest amount received as transferee prenotice -8 postnotice sandra k shockley dollar_figure dollar_figure dollar_figure terry k shockley dollar_figure dollar_figure shockley holdings lp dollar_figure dollar_figure dollar_figure dollar_figure prenotice interest is calculated pursuant to wis stat sec dollar_figure postnotice interest is calculated pursuant to sec_6601 date is the date that scc’s income_tax payment was due for its short_year ended date see sec_6151 sec_6072 date is the date the transferee notice of liability statements were issued date is an arbitrary ending date selected by respondent to perform the interest estimate background for convenience and clarity we repeat below the facts found in our prior memorandum opinions that are necessary for the disposition of this motion for reconsideration terry k shockley and sandra k shockley resided in florida at the time they filed their petitions shockley holdings l p ’s principal_place_of_business was florida at the time it filed its petition petitioners received the following distributions from scc date of distribution terry k shockley sandra j shockley shockley holdings date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure date dollar_figure dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure on date the internal_revenue_service irs assessed the following amounts against scc for the tax_year ended date corporate_income_tax of dollar_figure an addition_to_tax under sec_6651 of dollar_figure an accuracy-related_penalty under sec_6662 of dollar_figure and interest of dollar_figure the irs sent to petitioners transferee notice of liability statements on date discussion reconsideration under rule serves the limited purpose of correcting substantial errors of fact or law and allows the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 110_tc_440 accord fed r civ p b reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner t c pincite the decision of whether to grant a motion for reconsideration rests within the discretion of the court and generally requires a showing of unusual circumstances or substantial error 79_tc_1054 aff’d 755_f2d_790 11th cir as grounds for their motion as supplemented in their supporting memorandum petitioners argue that scc was never shown to be insolvent as a result of the transfer wisconsin fraudulent transfer law does not incorporate the substance_over_form_doctrine and the economic_substance_doctrine was not properly applied these concerns were addressed in shockley iii and petitioners’ arguments do not demonstrate that substantial error or unusual circumstance exists or that reconsideration is otherwise warranted petitioners further argue that four issues--involving the determination of the amount of the liability--should be considered the correct amount of petitioners’ windfall equitable_recoupment liability for penalties and liability for interest the first three of these issues are newly raised theories that appear to be introduced only to reach a more desirable result for petitioners these issues could have been raised before trial and we do not consider them now with respect to the fourth issue the parties first argued transferee_liability for interest on brief in this proceeding this court generally does not consider issues raised for the first time on brief rule b however because we agree with the parties that clarification of this issue is necessary we proceed to determine petitioners’ liability for interest and calculation of the correct amounts see 64_tc_589 ndollar_figure recognizing the court’s jurisdiction over interest in connection with transferee_liability interest in transferee_liability cases is calculated in accordance with two separate periods--prenotice and postnotice--and under some circumstances two separate rates see generally 37_tc_945 the postnotice interest period starts from the date when the notice of liability is issued and runs to whenever the liability is fully paid see 281_f2d_577 5th cir citing as authority section of the internal_revenue_code_of_1939 predecessor of sec_6601 sec_6651 and sec_6654 estate of stein v commissioner t c pincite interest accruing in this period is determined under sec_6601 estate of stein v commissioner t c pincite referencing the same section in the internal_revenue_code of see also sec_6621 establishing the interest rate determining the earlier prenotice interest period depends upon the amount of assets the transferee received if the transferee received assets in excess of the transferor’s liability then the period would run from the date that the transferor’s tax payment was due up to the date the notice of liability was issued and interest would still be determined under federal_law see estate of stein v commissioner t c pincite 35_tc_393 if as in these cases the transferee received assets less than the creditor’s claim against the transferor then the period is measured from a point of time that would not be earlier than the date of transfer up to but not including the notice of liability issue_date lowy v commissioner t c pincite see patterson f 2d pincite determining the prenotice interest period to be prior to the date on which the transferee received the notice of liability in this instance interest including its applicable_rate is determined under state law see lowy v commissioner t c pincite the reasoning behind prenotice interest is that the government may be entitled to interest for this period as compensation_for the transferee’s wrongful use of those assets id pincite petitioners first argue that they cannot be held liable for any interest because respondent failed to issue any notices of liability the basis of their argument is that the irs issued two notices of deficiency on date instead of issuing notices of liability as required by sec_6901 we reject this argument having already found that the irs sent to each petitioner a transferee notice of liability statement on date shockley iii at shockley i slip op pincite while no particular form is prescribed for a notice of transferee_liability it must determine transferee_liability and notify the transferee that the liability will be assessed see 88_tc_167 see also oyer v commissioner tcmemo_2003_178 slip op pincite n equating the deficiency procedures for transferee_liability cases including the mailing of the requisite notice with those of deficiency cases aff’d 97_fedappx_68 8th cir despite being titled notice_of_deficiency the notices of liability sent to petitioners meet and exceed these requirements cf mcgarvie v commissioner tcmemo_1988_85 55_tcm_264 holding that errors--made in a notice of deficiency--do not render that notice invalid if they do not mislead a taxpayer as to the nature or amount of the commissioner’s adjustments the first page of each of the three notices confirms that a set portion of scc’s deficiency is to be assessed against the respective petitioner as a transferee of scc’s assets the notices also include pages clearly titled transferee notice of liability statement which explain the irs’ determination of transferee_liability and directly state that t he amounts above reflect your liability as a transferee of assets of shockley communications corporation for the unpaid deficiency of income_tax due from shockley communications as shown below the notices then show the tax period the unpaid tax and the penalties and also inform that i n addition you are liable for interest as computed under all applicable federal and state laws these notices were sufficient and valid notices of liability accord shockley ii f 3d pincite finding that the irs mailed notices of transferee_liability to petitioners petitioners next argue that they did not have scc assets in their hands when scc’s tax_liabilities accrued the court however held that petitioners are transferees of scc and received distributions from the proceeds of the sale of its assets shockley iii at we thus dismiss this argument as it requires the form of the overall transaction to be respected--contrary to our ruling that it be disregarded we are unpersuaded by the above arguments as petitioners’ remaining arguments pertain only to prenotice interest we hold that they are liable for postnotice interest and next consider prenotice interest because petitioners as transferees received assets less than scc’s tax_liability wisconsin law must determine the extent to which petitioners are liable for prenotice interest wisconsin caselaw provides considerable authority on the award of interest accruing prior to a judgment--applicable here because such a prejudgment period may permit and define the prenotice period in issue wisconsin law has long held that a party can recover prejudgment_interest but only on damages that are either liquidated or determinable by a reasonably certain standard of measurement laycock v parker n w wis see wyandotte chems corp v royal elec mfg co n w 2d wis echoing the rule_of laycock see also beacon bowl inc v wis elec power co n w 2d wis if the damages are liquidated or determinable a defendant can avoid the accrual of interest by tendering the amount of the damages to the plaintiff the rule_of course is that the debtor should pay interest from the time when he ought to have paid the debt as fixed by law laycock n w pincite see sulzer v diedrich n w 2d wis ct app interest is normally awarded where one party has wrongfully retained use of a second party’s money in the absence of a specific contractual rate of interest prejudgment_interest is calculated at the legal rate of pursuant to wis stat sec dollar_figure see kilgust heating v kemp n w 2d n wis petitioners identify three exceptions to prejudgment_interest that they contend they fall within citing wyandotte they argue that wisconsin courts observe these exceptions to the recovery_of prejudgment_interest the party seeking damages has instituted suit against more than one party and alleges joint liability for the damages the withholding party reasonably disputes whether the law applies to that party and there are policy considerations that prevent the assessment of prejudgment_interest with respect to petitioners’ first argument a wisconsin court generally does not award prejudgment_interest where a plaintiff seeks damages from more than one defendant see eg city of franklin v badger ford truck sales inc n w 2d wis the underlying policy concern for this exception is that the existence of multiple defendants prevents any single defendant from knowing prior to trial the precise amount of his ultimate liability and therefore tender that amount so that interest will not accrue johnson v pearson agri-sys inc n w 2d wis see laycock n w pincite petitioners thus contend that they have no way of knowing their exact liabilities because respondent has pursued not only them for scc’s tax_liability but also four other parties in similar actions petitioners’ tax_liabilities however are determinable--despite that there are multiple cases involving the same scc tax_liability because scc’s liability for income_tax additions to tax penalty and interest exceeds the amounts scc transferred to petitioners their liabilities are limited to the transferred amounts with interest see lowy v commissioner t c pincite see also 39_tc_170 determining that the transferee was accountable up to an amount not in excess of what had been distributed to her aff’d 331_f2d_485 2d cir petitioners were able to determine their liabilities before trial and each set liability could not be attributed or apportioned to any other transferee additionally petitioners are not disadvantaged as a result of multiple transferee cases stemming from the same transferor’s tax_liability a transferee is severally liable for the unpaid tax of the transferor to the extent of the assets received and other stockholders or transferees need not be joined 283_us_589 in the event that one transferee is called upon to pay more than his pro_rata share of the tax he is left to his rights of contribution from the other transferees 16_tc_727 construing sec_311 of the internal_revenue_code_of_1939 predecessor to sec_6901 see also 61_tc_278 holding that t ransferee liability is several under sec_6901 because having multiple transferee- petitioners does not prevent any single petitioner from knowing before trial the precise amount of his her or its ultimate liability this first exception does not apply accord 480_fsupp_1280 n d ill holding that plaintiffs were entitled to prejudgment_interest under wisconsin law where defendants were jointly and severally liable for damages under ill644_f2d_633 7th cir petitioners next argue that they cannot be liable for prejudgment_interest because they reasonably questioned whether the statute_of_limitations prevented the application of sec_6901 see shockley i shockley ii they assert that an exception arises where the withholding party reasonably challenges the application of law to the circumstances relying on luber v milwaukee cty n w 2d wis and state ex rel schilling v baird n w 2d wis as authority they contend that where defendants do not tender payment because they justifiably challenge the application of a law--on the basis of issues such as constitutionality or the interpretation of what is required under the law--then prejudgment_interest should be denied petitioners misinterpret this exception to prejudgment_interest in luber n w 2d pincite the wisconsin supreme court held that prejudgment_interest could not be recovered on a claim of lost rent where the parties disputed the constitutionality of the statute under which the amount of the plaintiff’s claim was computed in schilling n w 2d pincite the same court determined that prejudgment_interest could not be recovered where inter alia the parties disputed a law regarding a credit that would legally define the amount of damages recoverable in the action these cases address challenges to statutes that affect how a plaintiff’s claims or damages are computed thus conforming with wisconsin’s overarching concern that damages be determinable for prejudgment_interest to be allowable in contrast petitioners’ dispute over the statute_of_limitations affected only the enforceability of their liabilities not the amounts of them thus this exception is not applicable accord u s fire ins co v good humor corp n w 2d wis ct app the question is whether the amount of the claim is determinable not whether the cause of action is disputed a dispute as to liability has never been recognized as a bar to the payment of interest petitioners lastly argue that a third exception to prejudgment_interest applies when policy considerations weigh against such an accrual as an example they identify a case where a plaintiff was denied an award of prejudgment_interest because it claimed damages nearly double what it was able to prove at trial see congress bar rest inc v transam ins co n w 2d wis the policy consideration of congress bar is that the court refused to award prejudgment_interest because it did not want to encourage overstatements of claims id pincite respondent’s claims if they can be called that are not overstated but are in the amounts prescribed by law ie the amounts transferred to petitioners plus interest petitioners fail to explain how this or any other policy consideration corresponds to their cases accordingly petitioners do not fall under this exception because petitioners’ tax_liabilities are determinable and no exceptions appear to apply we hold that petitioners are liable for prenotice interest as determined under wisconsin state law regarding prejudgment_interest we now consider proper calculation of prenotice interest we have determined two mistakes with respect to respondent’s calculations of prenotice interest shown supra as discussed prenotice interest is to be calculated no earlier than the date of transfer respondent has calculated prenotice interest on the basis of each petitioner’s full transferee_liability using date the date scc’s payment was due as the starting point however petitioners received many transfers over time only two distributions occurred before date the remaining eight distributions were separately and subsequently received after that date accordingly respondent must recalculate prenotice interest properly to reflect these different transferred amounts accruing at different intervals during the period of date through date the second mistake is that the postnotice interest calculation should start from the date the notice of liability was issued to determine the starting date for postnotice interest the court_of_appeals in patterson f 2d pincite relied on section of the internal_revenue_code_of_1939 that section with regard to a tax payment not paid within days from the date of notice_and_demand provided that interest shall be collected upon the unpaid amount from the date of such notice_and_demand until it is paid sec b i r c therefore under patterson as relied upon by estate of stein and lowy the starting date for postnotice interest is the date the notice of liability is issued as federal_law controls from the date the notice of liability is issued prenotice interest under state law as applicable here can run only up to that date_of_issuance therefore respondent must recalculate postnotice interest as starting from date and prenotice interest as ending on date in reaching our decisions we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and appropriate decisions will be entered
